Case 0:21-cv-60133-AOV Document 9 Entered on FLSD Docket 02/17/2021 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                           CASE NO. 21-60133-CIV-SINGHAL/VALLE

 CYBELLE AQUINO,

              Plaintiff,

 v.

 FANNY HAIM & ASSOC., INC.,
 FANNY HAIM ATELIER, LLC,
 FANNY HAIM, AND
 DAVID HAIM,

              Defendants.
                                    /

              DEFENDANTS FANNY HAIM & ASSOC., INC.’S AND
      FANNY HAIM ATELIER, LLC’S CORPORATE DISCLOSURE STATEMENT

       Pursuant to Fed. R. Civ. P. 7.1 and the Court’s Order Requiring Scheduling

 Report, Certificate of Interested Parties, and Statement of Claim and Response in FLSA

 Case (ECF No. 5), Defendants Fanny Haim & Assoc., Inc., and Fanny Haim Atelier,

 LLC, file this Corporate Disclosure Statement. Defendants certify that they do not have

 a parent corporation or a publicly held corporation that owns 10% or more of their stock.

 Dated: February 17, 2021                  By:    /s/ Brian L. Lerner
                                                  Brian L. Lerner (Fla. Bar No. 177202)
                                                  Kim Vaughan Lerner LLP
                                                  One Financial Plaza
                                                  100 SE Third Avenue, Suite 2001
                                                  Fort Lauderdale, Florida 33394
                                                  Telephone: (954) 527-1115
                                                  Facsimile:     (954) 527-1116
                                                  E-mail:        blerner@kvllaw.com
                                                  Attorneys for Defendants




                                    KIM VAUGHAN LERNER LLP
Case 0:21-cv-60133-AOV Document 9 Entered on FLSD Docket 02/17/2021 Page 2 of 2




                               CERTIFICATE OF SERVICE

        I hereby certify that on February 17, 2021, I electronically filed the foregoing

 document with the Clerk of the Court using CM/ECF. I also certify that a true and

 correct copy of the foregoing document was served via transmission of Notices of

 Electronic Filing generated by CM/ECF or in some other authorized manner for those

 counsel or parties who are not authorized to receive electronically Notices of Electronic

 Filing on all counsel or parties of record on the Service List below.

                                               By:    /s/ Brian L. Lerner

                                       SERVICE LIST

 Brian L. Lerner                               Elliot Kozolchyk
 blerner@kvllaw.com                            ekoz@kozlawfirm.com
 Kim Vaughan Lerner LLP                        Koz Law, P.A.
 One Financial Plaza                           320 S.E. 9th Street
 100 SE Third Avenue, Suite 2001               Fort Lauderdale, Florida 33316
 Fort Lauderdale, Florida 33394                Telephone: (786) 924-9929
 Telephone: (954) 527-1115                     Facsimile:    (786) 358-6071
 Facsimile:    (954) 527-1116                  Attorneys for Plaintiff
 Attorneys for Defendant
                                               Via Transmission of Notices of Electronic
 Via Transmission of Notices of Electronic     Filing Generated by CM/ECF
 Filing Generated by CM/ECF




                                              2
                                    KIM VAUGHAN LERNER LLP
